Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 10/13/22, with respect to the rejections of independent claims 1 and 6 have been fully considered and are persuasive. The finality of the final rejection filed 07/13/2022 has been withdrawn. A new rejection is made for claims 1-5 while claims 6-20 are found to be in an allowable state. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US-20180117974) in view of Chan (CN104725885), using the attached original document and translation.
Regarding claim 1, Jacob teaches:
A pneumatic tire vulcanized using a bladder provided with a coating layer formed of a release agent (Abstract, [0005], [0027]), the pneumatic tire comprising: 
a sealant layer disposed on an inner surface of a tread portion in a tire circumferential direction ([0025] – [0027]; Fig. 1, #8).
an amount of silicon of the release agent, this portion limitation does not add patentability to the product claim unless this claim is turned into a product by process claim, detected in at least a placement region of the sealant layer ([0016] and [0026]). The art reads on this limitation as long as there is silicon in the placement region of the sealant layer, which is found in the art. It does not matter with respect to patentability where the silicon came from in a pure product claim.

Jacob does not explicitly teach:
the amount of silicon detected in at least a placement region of the sealant layer detected by fluorescence X-ray analysis being from 0.1 wt.% to 10.0 wt.%.

However, Chan, in a similar field of endeavor, a tire sealant composition comprising silicon, teaches:
the amount of silicon detected in at least a placement region of the sealant layer detected by fluorescence X-ray analysis being from 0.1 wt.% to 10.0 wt.% ([0048] – [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of silicon in the release agent of Jacob to incorporate the teachings of Chan and include an amount between 0.1 and 10 wt.%, as Jacob is silent to the amount of silicon in the release agent. The purpose, as stated by Chan, being to effectively improve the sealing effect of the sealant composition on tire punctures ([0028]).

Regarding claim 2, Jacob in view of Chan teaches the limitations of claim 1, which claim 2 depends on. Jacob further teaches:
wherein the sealant layer comprises butyl and/or natural rubber ([0026]).

Regarding claim 3, Jacob in view of Chan teaches the limitations of claim 1, which claim 3 depends on. Jacob further teaches:
wherein the sealant layer has a sheet-like shape extending in the tire circumferential direction ([0025] – [0027]; Figs. 1 and 2, #8), and 
the sealant layer has a thickness of from 0.5 mm to 5.0 mm ([0028] – [0018]).

Regarding claim 4, Jacob in view of Chan teaches the limitations of claim 1, which claim 4 depends on. Jacob further teaches:
wherein the sealant layer is disposed with its lateral center positioned within a range of ±10 mm with respect to a tire equator ([0025] – [0027]; Figs. 1 and 2, #8). Since the art is silent as to this limitation and it is simply made by moving the sealant layer around within this range, this is a limitation that would be obvious to one of ordinary skill in the absence of unexpected results or a showing of criticality using a simple change of shape. However, this limitation seems to be taught by the art using the figures regardless.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 5, Jacob in view of Chan teaches the limitations of claim 1, which claim 5 depends on. Jacob further teaches:
wherein the sealant layer has a half width that is 100% or greater of a half width of a belt layer having a minimum width, and is 105% or less of a half width of a belt layer having a maximum width. ([0025] – [0027]; Figs. 1 and 2, #8). Since the art is silent as to this limitation and it is simply made by moving the sealant layer around within this range, this is a limitation that would be obvious to one of ordinary skill in the absence of unexpected results or a showing of criticality using a simple change of shape. However, this limitation seems to be taught by the art using the figures regardless.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Allowable Subject Matter
Claims 6-20 are allowable subject matter. They are not allowed only because they are contained in the same action as claims 1-5, which are rejected for reasons stated above.
The following is a statement of reasons for the indication of allowable subject matter: there is no proper rejection or combination to be made to reject the invention of independent claim 6. There is no combination that can be made in the art to teach a method of manufacturing a pneumatic tire using a bladder with a coating layer formed of a release agent, wherein a sealant layer is disposed on an inner surface of a pneumatic tire in a placement region, and an amount of silicon of the release agent is detected in the placement region of the sealant layer after vulcanizing the tire. The combination of references used to reject claim 1 above fail to teach that the silicon in the sealant layer of the tire comes from the release agent of the bladder. For this reason, applicants’ arguments/remarks filed 10/13/2022 with respect to the rejection of claim 6 on pages 7-8 are persuasive and claim 6-20 are allowable over the prior art.
Note that this reasoning does not apply to claim 1 because claim 1 is a product claim, not a process or product-by-process claim and thus the preamble and the fact that the silicone comes from the release agent of the bladder do not add patentable weight to the claim as it is currently written.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748